Case 4:18-cv-00442-ALM-CMC Document 213 Filed 10/27/20 Page 1 of 3 PageID #: 9941




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   ED BUTOWSKY,                                     §
                                                    §
                                                    §
          Plaintiff,                                §
                                                    §
   V.                                               §        CIVIL ACTION NO.
                                                    §
   DAVID FOLKENFLIK, ET. AL.,                       §        4:18-CV-00442-ALM
                                                    §
                                                    §
                                                    §
          Defendants.                               §
                                                    §


              SECOND JOINT MOTION TO UNSEAL CERTAIN DOCUMENTS


         COME NOW Plaintiff Ed Butowsky (“Plaintiff”) and Defendants National Public Radio,

  Inc., David Folkenflik, Edith Chapin, Leslie Cook, and Pallavi Gogoi (“Defendants,” and

  collectively with Plaintiff, the “Parties”), and file this Second Joint Motion to Unseal Certain

  Documents. In support of their motion, the Parties state as follows:

         1.      On October 19, 2020, the Parties entered into a Settlement Agreement and Release

  (the “Release”) and filed an accompanying Joint Stipulation of Dismissal with Prejudice with this

  Court (Dkt. 210). As part of the Release, the Parties agreed that certain portions of the record

  previously filed under seal should be unsealed and considered public.

         2.      To effect this provision in the Release, the Parties hereby jointly move this Court

  to unseal certain sealed entries on the docket:

                 a. Defendants’ Sur-Reply in Opposition to Plaintiff’s Motion for Leave to File
                    Amended Complaint, Docket Entry 118 (March 23, 2020);




  SECOND JOINT MOTION TO UNSEAL CERTAIN DOCUMENTS                                           PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 213 Filed 10/27/20 Page 2 of 3 PageID #: 9942




                 b. Reply in Support of Motion for Sanctions Pursuant to Rule 11 for Violations
                    Committed by Plaintiff and His Counsel, Docket Entry 122 (March 26, 2020);
                    and

                 c. Sealed Notice of Supplemental Evidence in Support of Motion to Compel,
                    Docket Entry 132 (May 8, 2020).

  To the extent that these documents were previously filed under seal because they incorporated or

  referenced material marked confidential pursuant to the Protective Order in this case (Dkt. 67), the

  Parties—and any third party who originally designated the material—have agreed to de-designate

  such material as such.

         WHEREFORE, Plaintiff and all Defendants request that this Court unseal docket entries

  118, 122 and 132.




                                                Respectfully submitted,

                                                By: /s/ Ty Clevenger
                                                Ty Odell Clevenger
                                                Texas Bar No. 24034380
                                                P.O. Box 20753
                                                Brooklyn, NY 11202-0753
                                                Telephone:     979-985-5289
                                                Facsimile:     979-530-9523
                                                Email:         tyclevenger@yahoo.com

                                                Steven S. Biss (VSB # 32972)
                                                300 West Main Street, Suite 102
                                                Charlottesville, VA 22903
                                                Telephone:     804-501-8272
                                                Facsimile:     202-318-4098 (fax)
                                                Email:         stevenbiss@earthlink.net

                                                Attorneys for Plaintiff



  SECOND JOINT MOTION TO UNSEAL CERTAIN DOCUMENTS                                             PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 213 Filed 10/27/20 Page 3 of 3 PageID #: 9943




                                                By: /s/ Laura Lee Prather
                                                Laura Lee Prather
                                                State Bar No. 16234200
                                                laura.prather@haynesboone.com
                                                Wesley D. Lewis
                                                State Bar No. 24106204
                                                wesley.lewis@haynesboone.com
                                                HAYNES AND BOONE, LLP
                                                600 Congress Avenue, Suite 1300
                                                Austin, Texas 78701
                                                Telephone:     (512) 867-8400
                                                Facsimile:     (512) 867-8470

                                                David H. Harper
                                                State Bar No. 09025540
                                                david.harper@haynesboone.com
                                                2323 Victory Avenue, Suite 700
                                                Dallas, Texas 75219
                                                Telephone:     (214) 651-5000
                                                Telecopier: (214) 651-5940

                                                David J. Bodney
                                                admitted pro hac vice
                                                bodneyd@ballardspahr.com
                                                Ian O. Bucon
                                                admitted pro hac vice
                                                buconi@ballardspahr.com
                                                BALLARD SPAHR LLP
                                                1 E. Washington Street, Suite 2300
                                                Phoenix, Arizona 85004-2555
                                                Telephone:    602.798.5400
                                                Facsimile:    602.798.5595

                                                Attorneys for Defendants

                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 27th day of October, 2020, I served the foregoing document on all
  counsel of record by filing it with the Court’s ECF system.

                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




  SECOND JOINT MOTION TO UNSEAL CERTAIN DOCUMENTS                                              PAGE 3
